DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-7 and 13-14, none of the prior art teaches or suggests, alone or in combination, a diode, comprising: vertically oriented components of a first semiconductor material adjacent sides of the hard mask; laterally oriented components of the first semiconductor material on top of the hard mask, the laterally oriented components oriented in a first direction and a second direction; and a second material above the first semiconductor material, the second material forming a Schottky barrier.
With respect to claims 8-12, none of the prior art teaches or suggests, alone or in combination, a semiconductor device, comprising: vertically oriented components of a first semiconductor material adjacent sides of the hard mask; laterally oriented components of the first semiconductor material on top of the hard mask, the laterally oriented components oriented in a first direction and a second direction; and App. No. 16/016,4153 Examiner: Han, Johnathan Docket No. AA8427-USArt Unit: 2818a second material above the first semiconductor material, the second material forming a Schottky barrier.
With respect to claims 15-20, none of the prior art teaches or suggests, alone or in combination, a method, comprising: forming vertically oriented components of a first semiconductor material adjacent sides of the hard mask; forming laterally oriented components of the first semiconductor material on top of the hard mask, the laterally oriented components oriented in a first direction and a second direction; and forming a second material above the first semiconductor material, the second material forming a Schottky barrier
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN HAN/Primary Examiner, Art Unit 2818